Citation Nr: 0427494	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-12 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a skin disability, claimed as due to medication 
for hypertension prescribed by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the VA 
Regional Office (RO) in Waco, Texas, that denied entitlement 
to compensation under 38 U.S.C. § 1151 for angioedema of the 
lips and face.

In June 2004, the veteran appeared at the Central Office in 
Washington, DC, and testified at a hearing conducted by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical opinion is necessary for the issue on 
appeal, and this case must be remanded for that reason.  

The veteran filed his claim in October 2001.  Effective for 
claims filed on or after October 1, 1997, section 422(a) of 
Public Law 104-204, 110 Stat. 2874, 2926 (1996), amended 38 
U.S.C. 1151 to authorize an award of compensation or DIC for 
a veteran's "qualifying additional disability" or 
"qualifying death." Under 38 U.S.C. 1151, as amended, an 
additional disability or death qualifies for compensation or 
DIC if it (1) was not the result of the veteran's willful 
misconduct; (2) was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility; and (3) was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the care, treatment, or examination, or by an 
event not reasonably foreseeable.  Effective September 2, 
2004, the final rules implementing the amendments to 
38 U.S.C. § 1151 were published.  69 Federal Register 46433 
(to be codified at 38 C.F.R. § 3.361).

VA treatment records establish the veteran was prescribed 
Lisinopril, a hypertension medication, on June 3, 1999, and 
that on June 29, 1999, he awoke to swelling in his throat and 
on his face.  Lisinopril was discontinued on June 30, 1999, 
and treatment records thereafter document the veteran's 
allergy to that medication.  Although VA treatment records 
reflect the veteran was treated for skin problems prior to 
June 1999, he essentially contends that his dermatological 
symptomatology has worsened since his allergic reaction to 
Lisinopril.  

Under these circumstances, the Board believes that an opinion 
should be obtained which addresses the questions of (1) 
whether the veteran has a current skin disability; (2) if so, 
whether there is a relationship between VA-prescribed 
medication and that skin disability; and (3) if so, whether 
prescription of such medication amounted to carelessness or 
negligence of the part of VA or allergic reaction was an 
event not reasonably foreseeable.

The RO should also take this opportunity on remand to 
document its consideration of the new regulations and obtain 
any outstanding VA medical records from the North Texas 
Health Care System.  The veteran testified that he was lasted 
treated for his skin problems at the Dallas VA Medical Center 
(VAMC) in about November 2003.  See Transcript, p. 6.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical 
records from the North Texas Health Care 
System, to include, but not limited to, 
treatment records from the Dallas VAMC 
through November 2003.  If no additional 
evidence is available, that fact should be 
documented in the claims file.

2.  After completing the foregoing 
development, arrange for a physician with 
appropriate expertise to review the 
veteran's claims file, to include a copy 
of this REMAND, and provide an opinion, 
with supporting rationale, as to whether 
the veteran has a current skin disability 
and if so, whether there is a 
relationship between VA-prescribed 
medication and that skin disability.  If 
a causal connection is found, the 
physician should comment, and provide 
supporting rationale, on whether the skin 
disability was the result of VA 
carelessness, negligence, or similar 
instance of fault or whether allergic 
reaction was an event that was not 
reasonably foreseeable.  

The physician's rationale should discuss 
such factors as the veteran's condition 
immediately before and after the 
treatment in question, actual causation, 
whether there was a continuance or 
natural progress of a disease or injury, 
the degree of care involved, the level of 
risk for the treatment provided, etc.

If the reviewing physician determines 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled. A 
report should be prepared and associated 
with the claims file.

3.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
document its consideration of the 
September 2004 regulatory revisions for 
adjudicating section 1151 claims.  If the 
decision remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Holly E. Moehlmann
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



